DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-7 and 12, directed to Species B (the embodiment of Fig. 6), and claims 13-14, directed to Group II (method of manufacturing) non-elected without traverse.  Accordingly, Claims 6-7 and 12-14 have been cancelled. Examiner notes that claims 6-7 and 12, drawn to Species B shown in Fig. 6, are not available for rejoinder because claim 1 is no longer generic. Claim 1 requires that “an end of each first exposed electrode extends straight to an intermediate portion of each hole to contact a corresponding bead, and an end of each second exposed electrode partially surrounds the corresponding bead”. However, claims 6-7 reference the embodiment of Fig. 6 wherein the first and second exposed electrodes are linear shaped (claims 6-7) and wherein there is a third electrode present (claims 6-7 and 12) that is not present with Species A. Claim 1 is therefore not considered a generic claim and thus Species B cannot be rejoined. Claims 13-14 are cancelled as being drawn to the non-elected Group II. Since the restriction requirement outlined in the office actions mailed 07/31/2017 and 10/31/2017 are maintained, the provisions of 35 U.S.C. 121 are applicable. See MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jong H. Lee on 01/11/2022. Note: authorization for cancelled claims 6-7 and 12-14 was not required as the claims were withdrawn without traverse as outlined previously. 

The application has been amended as follows: 
Please cancel claims 6-7 and 12-14.
Claim 2, line 3: please amend “a diameter of the bead” to instead recite “[[a]]the diameter of [[the]]each bead”. 
Claim 3, line 3: please amend “a diameter of the bead” to instead recite “[[a]]the diameter of [[the]]each bead”.
Claim 3, line 4: please amend “the bead is 1μm or less” to instead recite “[[the]]each bead is 1 μm or less”. 
Claim 11, line 4: please amend “wherein the bead is magnetic” to instead recite “wherein [[the]]each bead is magnetic”. 
Claim 16, line 2: please amend “surrounding the bead is spaced apart from the bead” to instead recite “surrounding [[the]]each bead is spaced apart from [[the]]each bead”. 


Allowable Subject Matter
Claims 1-5, 8-11, and 16 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a passivation layer made of a material having an electric insulation property, positioned on the electrode pattern, covering the substrate and making a direct contact with the substrate, and comprising holes spaced apart from each other”, and “wherein each hole formed in the passivation laver is configured to capture one bead at a time, and an opening formed in the electrode pattern in direct contact with the substrate positioned within each hole has a width smaller than a diameter of each bead”. 
The closest prior art of record is considered to be Esfandyarpour (US 2014/0329699 A1). 
As outlined in the previous office action, Esfandyarpour discloses a biosensor [abstract], comprising a substrate 202 [Para. 0016; Figs. 2A-2C, 4D, 24], electrodes 204/205 that are positioned on the substrate 202 through the dielectric layer 203 wherein the electrodes can be configured as a confinement cell for confining the test particle as shown in Fig. 24; wherein the electrodes 204/205 form a left “first” and right “second” electrode pattern part (Figs. 2A-2C, 4D) or a top “first” and bottom “second” electrode pattern part (Fig. 24) that are spaced apart from one another [Paras. 0016-0018, 0106-0108; Figs. 2A-2C, 4D, and 24]; and a passivation layer, positioned on the electrode pattern, covering the substrate (a ground or shielding layer [Paras. 0016, 0031-0032], wherein beads are positioned at the holes [Paras. 0016-0017; Figs. 2A-2C and 24]).
Applicant argues in the Remarks filed 12/06/2021 that: 
The ground/shielding layer as shown by Esfandyarpour is made of a metal, such as copper, aluminum, platinum, gold or another metal that may reduce signal 
and that:
As stated above, Esfandyarpour teaches that a conductive ground/shielding layer as opposed to a dielectric layer is provided in addition to a dielectric layer near the electrodes so that the conductive ground/shielding layer may reduce signal interference from the bulk solution and may impede the variation or noise in the bulk solution from impacting the electrodes or traces of electrodes that are in close proximity to the sensors. 
Because Esfandyarpour clearly teaches why a conductive ground/shielding layer in addition to the dielectric layer is formed near electrodes rather than forming a mere dielectric layer as shown by Liu, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive shielding layer as disclosed by Esfandyarpour to form a dielectric layer comprising holes/apertures that covers the electrode traces 204 of the array while exposing the active area 205.

Applicant further argues with regards to the grounding/shielding layer that:
Claim 1 further recites "a passivation layer made of a material having an electric insulation property, positioned on the electrode pattern, covering the substrate and making a direct contact with the substrate."
As shown in Fig. 2A of Esfandyarpour, a dielectric layer 203 is formed on the substrate 202. Further, Esfandyarpour teaches that the ground/shielding layer is provided in addition to the dielectric layer 203 near the electrodes 204/205.
Accordingly, the ground/shielding layer (i.e., alleged passivation layer) does not make a direct contact with the substrate.

Applicant’s arguments are convincing. The grounding/shielding layer of Esfandyarpour fails to meet the requirements of claim 1 as the layer is not formed of a material having an electric insulation property and the layer also is not disposed in direct contact with the substrate. There is no teaching, suggestion or motivation in the art for why or how one would substitute the metallic grounding/shielding layer of Esfandyarpour with an insulating material considering that the dielectric layer 203 is 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-5, 8-11, and 16 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummins et al. (US 20170023512 A1) disclose the presence of a protection layer that covers electrodes. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795